Opinion by
Cline, J.
When the case was called for trial the attorney for the plaintiff stated that the corporate plaintiff, Toa Kigyo Corp., was a New York corporation; that the officers and directors were Japanese citizens; that he did not have any power to dispose of the eases, but that he had examined the protests with counsel for the Government and he fpund no merit in any of them. Counsel for the Government stated that the Alien Property Custodian had made no vesting order because the plaintiff itself was a New York corporation. An examination of the official records disclosing nothing to warrant disturbing the decision of the collector, the protests were overruled.